NUMBER 13-19-00531-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG



ROBERT JONES,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


   ORDER ABATING APPEAL PENDING SUPPLMENTATION
                  OF THE RECORD

            Before Justices Benavides, Hinojosa, and Tijerina
                            Order Per Curiam

      This case is before the Court on appellant’s motion to supplement the record with

the plea and sentencing transcripts and motion to suspend the briefing deadline until the

record has been supplemented. The Court GRANTS the motions. The court reporter
shall file a supplemental record which includes the plea and sentencing transcripts in

this cause within fifteen days from the date of the Order. The briefing deadlines are

ABATED until the Clerk files the supplemental record. Appellant’s brief is due thirty

days after the supplemental record is filed.

       IT IS SO ORDERED.

                                                       PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of December, 2019.




                                               2